                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

TARGUS INTERNATIONAL LLC, a                   Case No. 2:19-cv-01685-JLG-EPD
Delaware limited liability company,
             Plaintiff/Counterdefendant,
      v.
FINTIE LLC, an Ohio corporation, and
DOES 1-10,
             Defendants/Counterclaimants.



      PLAINTIFF TARGUS INTERNATIONAL LLC’S ANSWER TO
              DEFENDANT FINTIE LLC’S COUNTERLCAIMS
      Plaintiff and Counterdefendant, Targus International LLC (“Targus”) hereby
submits its Answer to Defendant and Counterclaimant Fintie LLC’s (“Fintie”)
Counterclaims. Responses herein correspond to the numbered paragraphs of the
Counterclaims. To the extend not expressly admitted or qualified herein, each and
every allegation of the Counterclaim is denied.
                                    The Parties
      1.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 1, and therefore denies such allegations.
      2.     Admitted.
                             Jurisdiction and Venue
      3.     Targus admits that Fintie has brought counterclaims that arise under
the Patent Laws of the United States, 35 U.S.C. §§ 100 et seq., and the Declaratory
Judgment Act, 28 U.S.C. §§ 2201 and 2202. Targus also admits that subject matter
jurisdiction exists over the counterclaims pursuant to 28 U.S.C. §§ 1331 and 1338.
Targus denies that the Court has any subject matter jurisdiction pursuant to 28
U.S.C. §§ 2201 and 2202. Targus denies the remainder of Paragraph 3.
      4.     Paragraph 4 contains allegations and/or conclusions of law to which
no response is required. To the extent a response is required, Targus admits that
venue is proper for Fintie’s counterclaims.
      5.     Admitted.
      6.     Admitted.
                               Factual Background
     7.      Admitted.
     8.      Admitted.
     9.      Admitted.
     10.     Admitted.
     11.     Admitted.
     12.     Targus admits that it sent a letter dated January 3, 2018, to Fintie,
identifying the ’449 patent, the ’458 patent, the ’611 patent, and others. Targus
lacks knowledge sufficient to form a belief as to the truth of the remaining
allegations in Paragraph 12, and therefore denies such allegations.
     13.     To the extent Paragraph 13 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     14.     To the extent Paragraph 14 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     15.     Targus admits that the ’861 patent issued on November 27, 2018.
Targus lacks knowledge sufficient to form a belief as to the truth of the remaining
allegations in Paragraph 15, and therefore denies such allegations.
     16.     Paragraph 16 contains allegations and/or conclusions of law to which
no response is required. To the extent a response is required, Targus lacks
knowledge sufficient to form a belief as to the truth of the allegations, and
therefore denies such allegations.
     17.     To the extent Paragraph 17 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     18.     To the extent Paragraph 18 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     19.     To the extent Paragraph 19 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     20.     To the extent Paragraph 20 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     21.     To the extent Paragraph 21 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     22.     To the extent Paragraph 22 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     23.     To the extent Paragraph 23 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     24.     To the extent Paragraph 24 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     25.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 25, and therefore denies such allegations.
     26.     Targus admits that Javo Edge Intl. LLC is not Targus’s affiliate.
Targus lacks knowledge sufficient to form a belief as to the truth of the remaining
allegations in Paragraph 26, and therefore denies such allegations.
     27.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 27, and therefore denies such allegations.
     28.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 28, and therefore denies such allegations.
     29.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 29, and therefore denies such allegations.
     30.     Targus lacks knowledge sufficient to form a belief as to the truth of
the allegations in Paragraph 30, and therefore denies such allegations.
     31.     Paragraph 31 contains allegations and/or conclusions of law to which
no response is required. To the extent a response is required, Targus lacks
knowledge sufficient to form a belief as to the truth of the allegations, and
therefore denies such allegations.
     32.       To the extent Paragraph 32 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     33.       To the extent Paragraph 33 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     34.       To the extent Paragraph 34 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     35.       Targus admits that Fagerdala Foam Material (Shanghai) Co., Ltd. is
not Targus’s affiliate. Targus lacks knowledge sufficient to form a belief as to the
truth of the remaining allegations in Paragraph 35, and therefore denies such
allegations.
     36.       Paragraph 36 contains allegations and/or conclusions of law to which
no response is required. To the extent a response is required, Targus lacks
knowledge sufficient to form a belief as to the truth of the allegations, and
therefore denies such allegations.
     37.       To the extent Paragraph 37 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     38.     To the extent Paragraph 38 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     39.     To the extent Paragraph 39 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
     40.     To the extent Paragraph 40 quotes or references documents that speak
for themselves, no response is required. To the extent a response is required,
Targus lacks knowledge sufficient to form a belief as to the truth of the allegations,
and therefore denies such allegations.
                                First Counterclaim
        Declaratory Judgment of Non-Infringement of the ‘449 Patent
     41.     Paragraph 41 contains no allegations to which a response is required.
     42.     Denied.
     43.     Admitted.
     44.     Denied.
     45.     Denied.
                               Second Counterclaim
             Declaratory Judgment of Invalidity of the ‘449 Patent
     46.     Paragraph 46 contains no allegations to which a response is required.
     47.     Admitted.
     48.     Denied.
                                Third Counterclaim
        Declaratory Judgment of Non-Infringement of the ‘458 Patent
     49.     Paragraph 49 contains no allegations to which a response is required.
50.   Denied.
51.   Admitted.
52.   Denied.
53.   Denied.
                       Fourth Counterclaim
      Declaratory Judgment of Invalidity of the ‘458 Patent
54.   Paragraph 54 contains no allegations to which a response is required.
55.   Admitted.
56.   Denied.
                        Fifth Counterclaim
  Declaratory Judgment of Non-Infringement of the ‘611 Patent
57.   Paragraph 57 contains no allegations to which a response is required.
58.   Denied.
59.   Admitted.
60.   Denied.
61.   Denied.
                        Sixth Counterclaim
      Declaratory Judgment of Invalidity of the ‘611 Patent
62.   Paragraph 62 contains no allegations to which a response is required.
63.   Admitted.
64.   Denied.
                      Seventh Counterclaim
  Declaratory Judgment of Non-Infringement of the ‘861 Patent
65.   Paragraph 65 contains no allegations to which a response is required.
66.   Denied.
67.   Admitted.
68.   Denied.
     69.     Denied.
                                Eighth Counterclaim
             Declaratory Judgment of Invalidity of the ‘861 Patent
     70.     Paragraph 70 contains no allegations to which a response is required.
     71.     Admitted.
     72.     Denied.
                           AFFIRMATIVE DEFENSES
                             First Affirmative Defense
                             (Failure to State a Claim)
     73.     The Counterclaims, and the purported claim therein, fails to state facts
sufficient to constitute a claim for relief against Targus.
                            Second Affirmative Defense
                        (Lack of Subject Matter Jurisdiction)
     74.     The Court lacks subject matter jurisdiction over Fintie’s
Counterclaims for declaratory judgment under 28 U.S.C. § 2201 and 2202.
                             Third Affirmative Defense
                               (Limitations on Costs)
     75.     Fintie is precluded from recovering costs as it has failed to state a
claim against Targus.
                            Fourth Affirmative Defense
                                (Equitable Defenses)
     76.     On information and belief, Fintie’s claim for relief is barred in whole
or in part by equitable doctrines including, but not limited to, equitable estoppel
and/or other doctrines.
                              PRAYER FOR RELIEF
      WHEREFORE, Targus prays for judgment in its favor as follows:
     1.      Fintie take nothing by reason of its counterclaims;
     2.     That this Court enter judgment in favor of Targus and against Fintie
for the counterclaims;
     3.     That Targus be awarded its costs of suit, including attorneys’ fees;
     4.     For all such relief the Court deems just and proper.


Dated: June 26, 2019                        By: /s/ Jenny S. Kim
                                           Nathaniel L. Dilger (CA SBN 196203)
                                           (Admitted Pro Hac Vice)
                                           ndilger@onellp.com
                                           Jenny S. Kim (CA SBN 282562)
                                           (Admitted Pro Hac Vice)
                                           jkim@onellp.com
                                           ONE LLP
                                           4000 MacArthur Blvd., East Tower,
                                           Suite 500
                                           Newport Beach, CA 92660
                                           Telephone: (949) 502-2875
                                           Facsimile: (949) 258-5081

                                           Kevin T. Shook (OH SBN 0073718)
                                           (Trial Attorney per Local Civil Rules
                                           83.4 and 83.5)
                                           kshook@fbtlaw.com
                                           FROST BROWN TODD, LLC
                                           One Columbus, Suite 2300
                                           10 West Broad Street
                                           Columbus, OH 43215-3484
                                           Telephone: (614) 559-7214
                                           Mobile: (614) 323-5362
                                           Facsimile: (614) 464-1737

                                           Attorneys for Plaintiff
                                           Targus International LLC
1                                  PROOF OF SERVICE
2    STATE OF CALIFORNIA, COUNTY OF ORANGE
3          I am employed in the County of Orange, State of California. I am over the
     age of 18 and not a party to the within action; my business address is 4000
4    MacArthur Boulevard, East Tower, Suite 500, Newport Beach, California 92660.
5          On June 26, 2019, I caused the document(s) listed below to be served to
     the address(es) and by the method of service described as follows:
6
           PLAINTIFF TARGUS INTERNATIONAL LLC’S ANSWER TO
7               DEFENDANT FINTIE LLC’S COUNTERLCAIMS
8     F. Michael Speed, Jr. (OH SBN                Kevin T. Shook (OH SBN 0073718)
      0067541)                                     kshook@fbtlaw.com
9     mspeed@standleylllp.com                      FROST BROWN TODD, LLC
      Beverly A. Marsh (OH SBN 0080935)            One Columbus, Suite 2300
10    bmarsh@standleyllp.com                       10 West Broad Street
      STANDLEY LAW GROUP LLP                       Columbus, OH 43215-3484
11    litigation@standleyllp.com                   Telephone: (614) 559-7214
      6300 Riverside Drive                         Mobile: (614) 323-5362
12    Dublin, Ohio 43017                           Facsimile: (614) 464-1737
      Telephone: (614) 792-5555
13    Facsimile: (614) 792-5536                    Attorneys for Plaintiff
                                                   Targus International LLC
14    Attorneys for Defendant/
      Counterclaimant Fintie LLC
15
16   [ X ] (BY EMAIL)
17          I declare that I am employed in the office of a member of the bar of this
     court at whose direction the service was made.
18
           Executed on June 26, 2019 at Newport Beach, California.
19
20
21
22
                                                Lisa Hyska
23
24
25
26
27
28
                                    ANSWER TO COUNTERCLAIMS
